Case 3:19-cv-00477-REP Document 101 Filed 06/08/20 Page 1 of 2 PageID# 1057



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

TREVOR FITZGIBBON,                         )
                                           )
              Plaintiff,                   )
                                           )
       vs.                                 ) Civil Action No. 3:19-cv-477-REP
                                           )
JESSELYN A. RADACK,                        )
                                           )
              Defendant.                   )

   DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(2)

       Defendant Jesselyn A. Radack, by and through undersigned counsel, and pursuant to Fed.

R. Civ. P. 12(b)(2) hereby moves to dismiss with prejudice the Third Amended Complaint filed

herein by Plaintiff Trevor Fitzgibbon for lack of personal jurisdiction and in support thereof,

respectfully refers the Court to the accompanying Memorandum in Support.

       WHEREFORE, Jesselyn A. Radack respectfully requests that the Court grant the instant

motion and enter the attached proposed Order.

       Dated: June 8, 2020

                                           Respectfully submitted,

                                           JESSELYN A. RADACK

                                           __/s/ D. Margeaux Thomas____
                                           D. Margeaux Thomas (VSB #75582)
                                           The Thomas Law Office PLC
                                           11130 Fairfax Blvd., Suite 200-G
                                           Fairfax, VA 22030
                                           Telephone: 703.957.2577
                                           Facsimile: 703.957.2578
                                           Email: mthomas@thomaslawplc.com
                                           Counsel for Defendant Jesselyn A. Radack




                                                   1
Case 3:19-cv-00477-REP Document 101 Filed 06/08/20 Page 2 of 2 PageID# 1058



                                   CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2020, a copy of the foregoing document was filed with the

Court electronically. Notice of this filing will be sent automatically by the Court’s CM/ECF

system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff



                                                    /s/ D. Margeaux Thomas__________
                                                    D. Margeaux Thomas (VSB #75582)




                                                   2
